Citation Nr: 1513378	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  10-31 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel



INTRODUCTION

The Veteran served on active duty from July 1998 to December 2001, and from February 2004 to April 2005; to include service in Iraq, and his decorations include the Purple Heart Medal and the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Boise, Idaho Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

It is reasonably shown that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

The Veteran's service-connected disabilities consist of posttraumatic stress disorder (PTSD), right ear hearing loss, tinnitus, residual shrapnel wound scars of the face, left shoulder, right forearm, and left thigh, and headaches secondary to his PTSD, for a combined rating of 80 percent from February 26, 2009.  Thus, the Veteran met the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  What remains to be determined is whether the functional impairment associated with these disabilities is of such nature and severity as to preclude substantially gainful employment.  

The Veteran asserts that he is entitled to a TDIU based his service-connected disabilities; he reports he was last employed on a full-time basis in August 2009.  The Veteran's educational background includes a high school degree and approximately one year of college.  See August 2012 VA treatment record.  

The evidence of record includes several VA examinations.  On March 2009 VA PTSD examination, the Veteran reported he was employed in shipping and receiving in a family owned business.  He related he previously worked as a patient health technician delivering and instructing the use of oxygen and other medical equipment for approximately one-and-a-half years.  He reported increased alcohol usage (including at lunchtime), nightmares, daily intrusive thoughts, flashbacks, avoidance, loss of interest in activities, irritability, exaggerated startle response, problems concentrating, and suicidal ideation without intent.  He indicated he had been sent home when he became belligerent after drinking.  He stated he has had physical altercations with his supervisor at work.  He related he has a few friends from the military, but no local friends.  The examiner provided a diagnosis of PTSD, major depressive disorder, and alcohol abuse, and assigned a Global Assessment of Functioning (GAF) score of 45.  

The evidence of record shows that the Veteran was hospitalized for his PTSD from March 16, 2010 to April 23, 2010, for which he was awarded a temporary 100 percent rating.  See April 2010 rating decision.  He was assigned a GAF score of 60 on entrance, and 40 upon discharge.  

An August 2010 Vet Center letter noted that some of the Veteran's symptoms may make it difficult for him to work in a typical working environment.  It was noted that the Veteran appears to struggle with crowded places, high levels of stimulation, loud noises, and occasionally experiences increased irritability and flashbacks.  

On October 2010 VA audiological examination, it was opined that the Veteran's tinnitus should not impact his ability to engage in most employment activities.  However, if he worked in a very quiet environment, he may require the use of some environmental sound to alleviate the effect of his tinnitus.  It was further opined that the Veteran should avoid working in environments with potentially hazardous noise levels as loud noise is known to aggravate tinnitus.  

On October 2010 VA PTSD examination, the Veteran reported anger outbursts and frustration at his previous employer.  He related that he sometimes would leave work because of his anxiety and stress.  He stated that he began drinking heavily again within the last year, but quit drinking 2 to 3 months ago.  He reported suicidal ideation without intent.  The Veteran indicated that his PTSD has negatively affected his relationship with family members, and that he has only one real friend, a combat veteran who served with him in Iraq, but whom lives out of state.  The examiner noted that the Veteran seemed to be slightly worse compared to the previous examination.  Moreover, his impairments in functioning in areas of occupation, social and emotional functioning were also slightly worse from the prior examination.  It was opined that the Veteran would likely have success in a quiet, low stress environment with autonomy, minimal supervision, few co-workers, and predictability.  A GAF score of 41 was assigned.  

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports the conclusion that the Veteran's service-connected disabilities, and particularly his PTSD, tinnitus and headaches, prevent him from securing and following a substantially gainful employment.  In reaching this determination, the Board notes that during the course of this appeal the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki¸733 F.3d 1350 (Fed. Cir. 2013).  

The evidence shows that the Veteran has not been gainfully employed since August 2009.  His educational background includes a high school degree and approximately one year of college.  His post-service work experience shows that he has worked in shipping and receiving in a family owned business, as a patient health technician delivering and instructing the use of oxygen and other medical equipment for approximately one-and-a-half years, and as a maintenance technician.  Based on the evidence presented in this case, the Board finds the evidence is at least in equipoise regarding whether the functional impairment associated with the Veteran's service-connected disabilities is of such nature and severity as to preclude substantially gainful employment.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (holding that a veteran need only demonstrate an approximate balance of positive and negative evidence to prevail).  The Board finds significant that an August 2010 Vet Center letter noted that some of the Veteran's symptoms may make it difficult for him to work in a typical working environment.  In addition, the Veteran has been awarded SSA disabilities benefits, primarily for his psychiatric disorder.  To the extent the October 2010 VA PTSD examiner indicated that the Veteran was capable of gainful employment under very specific conditions, the Board finds significant that the examiner provided no opinion whether the Veteran had experience with jobs under those conditions.  A finding that the Veteran is unable to maintain substantially gainful employment is further supported by the GAF scores assigned throughout the appeal period, which have ranged from 40 to 60, reflecting moderate to severe symptoms, or moderate to serious impairment in social, occupational or school functioning.  

Thus, given the evidence regarding the severity of the Veteran's service-connected disabilities, and particularly his PTSD, the opinions and evidence indicating the Veteran's functional limitations due to his service-connected disabilities, and in light of his individual work experience, training, and education, the Board finds that the evidence shows he is entitled to an award of a TDIU rating.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Thus, the Veteran's appeal is granted.  









ORDER

Subject to the applicable laws and regulations governing the payment of monetary benefits, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


